DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 9/24/2021. Claims 12 and 15-23 are pending in the application. Claims 12, 20 and 21 were amended and claim 24 was canceled. Claims 12 and 15-23 as amended are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest identified prior art is Durham et al. (US 6,475,390B1).
However, as detailed in the record, independent claim 12 is directed to a method of producing a dairy product comprising passing a “sodium-containing eluting solution” through an ion exchange column to elute sodium phosphate and sodium citrate derived from the starting material (specification [025]). After being concentrated, the sodium phosphate and sodium citrate are combined with dairy components, which are also “produced from the starting dairy material.”
Durham makes no mention of passing a sodium containing eluting solution through the ion exchange column, concentration, and combining the eluted and concentrated sodium phosphate and sodium citrate with “dairy components produced from the starting material,” as claimed. Durham discloses collecting, from an ion exclusion column, mixed salts and peptides “suitable for use as a natural salt alternative, with applications in meat and dairy products and nutritional formulations.” 
Durham does not teach or suggest that the dairy products are derived from its ultrafiltered   whey permeate starting material.
As detailed in the record, the current invention is directed to a process that may be a continuous process, wherein emulsifying salts produced from a dairy starting material are combined with dairy components which are also produced from the starting dairy material to make a dairy product comprising emulsifying salts (sodium phosphate and sodium citrate) in amounts sufficient to cause fat in the dairy product to be emulsified and protein in the dairy product to be hydrated.  The method produces cleaner label products (specification [043]) comprising dairy derived emulsifying salts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793